MARKS, J.
This is an appeal from a judgment quieting title to respondents’ interests in two promissory notes which form the basis of the action in the case of C. C. North v. Lillian E. Evans, bearing our Civil number 1098 (ante, p. 64 [36 Pac. (2d) 133]), the opinion in which is this day filed.
The pertinent facts, except the assignment of an interest in the note to C. H. Lytle, all appear in the opinion in the case of North v. Evans. That opinion disposes of all the questions presented in the instant ease and renders the questions here involved moot. For the reasons there given the judgment here appealed from is affirmed. The parties will pay their own costs of appeal.
Barnard, P. J., and Jennings, J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 22, 1934.